Title: From George Washington to Samuel Huntington, 2 April 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qurs Morris Town April 2d 1780
          
          Since I had the Honor of addressing Your Excellency on the 28th Ulto, I have received intelligence, which seems to place it beyond doubt, that the Enemy are about to make a further imbarkation of Troops from New York, and the common opinion is, that they are going to reinforce Sir Henry Clinton. Lord Rawdon’s brigade, said to consist of his own Regiment & of Brown’s, Fanning’s & Another corps: Two Hessian Regiments and the 42d & Another British, estimated in the whole at about 2500 rank & file, are the Troops which will, according to report, make the imbarkation. This intelligence—the probability there seems to be that the Enemy will endeavour to push their operations with vigor at the Southward—the weak state of our force there and unhappily in this quarter also, have laid me under great embarrassments, with respect to the conduct that ought to be pursued. In considering the point a choice of difficulties occurs to our view. The Southern States it is to be apprehended may require much support, & while we attempt to afford it from hence, we run a serious risk in this quarter, from the facility with which the Enemy by the help of their fleet can unite their force at any point, where they find us weak. Congress will the better conceive in how delicate a situation we stand, when I inform them, that Our whole operating force present, on this & on the other side of the North River—amounts to only Ten Thousand four Hundred rank & file, of which about Two Thousand Eight Hundred will have completed their term of service by the last of May (Two thirds of it by the end of this Month) while the Enemy’s regular force at New York and it’s dependencies must amount upon a moderate calculation to about Eleven Thousand rank & file. I inclose Congress a List of the Corps at New York after the Detachment which sailed with Sir Henry Clinton, taken from Gaine’s Register for the present Year. Our situation too is the more critical from the impossibility of concentring our force, as well for want of the means of taking the Field, as from the early period of the season. The want also of a Magazine of flour & Salt provision at West point renders it the more necessary, that our Covering force should be respectable, as from this unlucky circumstance which could not be prevented, the post in case of investiture, might be exposed to great risk at least, if it’s relief depended

much on a force to be collected. And indeed a Militia without they are well supported, are not calculated, nor can they be from the nature of things, to make a regular disciplined Army abandon Enterprizes of such a nature.
          But notwithstanding these Objections perhaps something should be hazarded here, relying on the internal strength of the Country, for the purpose of giving further succour to the Southern States, where there is not the same dependence. I shall therefore put the Maryland line and the Delaware Regiment under marching Orders immediately—and have directed provision to be made for transporting them as far as philadelphia, and propose their march, if practicable, should commence on the sailing of the Detachment from New York. But before the measure is carried into execution, I shall be happy to know the sense of Congress on it’s expediency. The consequences may be very important either way, and I wish to have their instructions for my government.
          In case the detachment is to march, it’s ulterior proceedings and rout from philadelphia will depend upon the Orders which Congress or the Honourable the Board of War by their direction shall give; for it is impossible for me under our circumstances, to give directions upon the occasion. The Qr Master & Commissary General are both at Philadelphia, and will exert themselves I am persuaded to carry into execution, any plan for the transportation and accomodation of the Troops that may be judged most eligible, as far as it may be in their power. Baron de Kalb, who ⟨is⟩ now at the head of the Maryland division, will command the Detachment in case it proceeds, and will set out to morrow or next day for Philadelphia to assist & expedite the arrangements for it’s future movements. If the Troops could embark without delay at the Head of Elk and arrive safe in James River, it would not only be a great ease to them; but it would expedite their arrival at the Southward, and prevent many Desertions which will probably happen, if they march through their State. But how far this mode of proceeding may be eligible, I will not pretend to determine; as the Enemy in case they should be advised of it, which every precaution of secrecy would be necessary to prevent, might by sending Armed Vessels into the Bay, attempt to intercept them in their passage.
          Major Lee’s Corps is under marching Orders for the Southward, of which I advised the Honourable the Board of War on the 30th and the Commanding Officer is directed to proceed with it, as soon as he adjusts with them the proper arrangements.
          I inclose Your Excellency an Extract from Robertson’s New York American Gazette of the 28th of last Month. The intelligence if true, is very important & interesting. I have the Honor to be with the greatest respect Your Excellency’s Most Obedt servant
          
            Go: Washington
          
         